Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 24, 2022 in response to the Office Action of August 27, 2021 is acknowledged and has been entered. 
Claims 83 and 84 have been added.
Claims 26 and 42 have been amended. 
Claims 76 and 80-82 have been canceled.
Claims 2-4, 6, 20, 21, 23, 26, 27, 35-37, 42, 66, 67, 70, 73, 75, 83, and 84 are pending.
Claims 20, 21, 23 are withdrawn as being directed to non-elected subject matter.
Claims 2-4, 6, 26, 27, 35-37, 42, 66, 67, 70, 73, 75, 83 and 84 are currently being examined. 

Specification
The disclosure is objected to because of the following informalities: the tables are not in the right numerical order. For example, Tables 1, 16 and 26 are out of numerical order. All Tables should be in correct numerical order.   
Appropriate correction is required.

MAINTAINED/MODIFIED REJECTIONS

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 26, 27, 35-37, 42, 66, 67, 70, 73, 75, 83, and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 75 are drawn to a method of treating a subject having a disease associated with expression of BCMA comprising administering to the subject an effective amount of (1) a multispecific antibody that binds to BCMA and CD3, and (2) a gamma secretase inhibitor.
Written Description for GSI:
“any molecule capable of inhibiting or reducing expression and/or function of gamma secretase”. Therefore, GSI could be a small molecule, an antibody molecule, a gene editing system, or an agent that mediates RNA interference (see claim 3).
Here, a genus of GSI, lack written description because:
1) The specification lacks a representative number of species that satisfies the entirety of the genus; and 
2) The recited functional definition of the GSI does not describe the claimed invention.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
1) The specification lacks a representative number of species that satisfies the entirety of the genus.
With regard to the recited genus of GSI the following applies:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using gamma secretase inhibitors.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of GSI, which includes small molecules, peptides, proteins, antibodies, gene editing system, RNAi,…. Specifically, Applicant fails to disclose any other inhibitors besides those covered by the formulas in the 
2) The recited functional definition of the GSI does not describe the claimed invention.
With regard to the functional definition of gamma secretase inhibitor (“inhibiting or reducing expression and/or function of gamma secretase”), the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. There is not teaching about the structure/function relationship. At best, it simply indicates that one should test an infinite number of compounds to see if the compounds can perform the required inhibition of gamma secretase activity or expression.  In this connection, the specification contains no structural or specific functional characteristics of those compounds which inhibit gamma secretase, besides those compounds instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional 
Accordingly, the specification lacks adequate written description for the recited gamma secretase inhibitors.
For all of the above reasons, the claims are properly rejected as lacking written description for antibodies encompassed by the claims.

Response to Arguments
For the Written Description rejection of claims 2-4, 26, 27, 35-37, 42, 66, 67, 70, 73, 75, 83, and 84 under 35 U.S.C. 112(a), Applicant argues:

    PNG
    media_image1.png
    325
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    161
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    241
    647
    media_image4.png
    Greyscale

Applicant’s arguments have been fully considered and have been found partially persuasive. The written description rejection with respect to antibodies and claim 6 is withdrawn. 
However, as set forth above, the rejected claims are herein drawn to a method for treating a disease associated with expression of BCMA comprising administering to the subject an effective amount of (1) a multispecific antibody that binds to BCMA and CD3, and (2) a gamma secretase inhibitor (GSI). Thus, the claims are directed to a genus of GSI for treating various diseases. 
A genus of GSI may include, for example, a small molecule, a polypeptide, an antibody or a nucleic acid.
Although the specification teaches that DAPT, LY-411575, LY450139, PF-5212362, BMS-708163, PF-3084014, BMS-299897, RO4929097, and MK-0752, which are all small molecule GSIs, have anti-tumor activities in a few tumor cell lines (NCI-H929, MMIS, RPM-8226, U266B1, KMS11), See Examples 1-3, it is not representative of the claimed genus of GSIs; this is because the claimed GSIs, for example, a polypeptide, an antibody, a nucleic acid or small molecule has markedly different 
As set forth above, there is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of GSIs; because each GSI is structurally and functionally different. Although the artisan could potentially screen GSIs, such as antibodies, siRNAs or gene editing systems, it cannot be predicted whether or not one will be successful. The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot met by describing how one might make the invention – rather the invention must be described in such clear and particular terms so as to reasonably convey to the skilled artisan that applicant had possession of the claimed invention as of the filing date of the application.
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.” University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In this instance, although the instant specification provides general description about antibody, gene editing system, and dsRNA (siRNA or shRNA), the skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of these GSIs. There is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of GSIs (other than small molecule GSI) would have activity for treating cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.

Applicant further argues: “the rejected claims are not directed to a composition comprising a GSI. Rather, the claims are drawn, inter alia, to a method of treating a subject”. As set forth above, the method encompasses a broad genus of GSIs. To make and/or use the claimed invention in full scope, an artisan needs to recognize/know the composition of GSI which has the desired therapeutic properties. Because the claims encompass a genus of GSIs would have activity for treating diseases, such as BCMA-associated cancers, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-4, 6, 26, 27, 35, 37, 66, 67, 70, 73, 75, and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges (Borges et al., WO 2012/066058 A1, Publication Date: 05-24-2012), in view of Berenson (Berenson et al., WO 2017/019496 A1, Publication Date: 02-02-2017) and Algate (Algate et al., US 2013/0280280 A1, Appl. No.: 13/795,314, Publication Date: 10-24-2013).
Claims 2, 6, 26, 35, 66, 67, 75 are drawn to a method of treating a subject having a BCMA associated disease comprising administering to the subject a combination of an anti-BCMA/CD3 bispecific antibody (the elected species) and a gamma secretase inhibitor (GSI), i.e. BMS-708163 (the elected species). 
Borges teaches agents and methods for the treatment of human diseases that correlate with BCMA expression, including tumor therapy, in particular the therapy of plasma cell disorders like multiple myeloma (MM), plasmacytoma and plasma cell leukemia and other B cell disorders like NHL, CLL HD, as well as autoimmune diseases (whole document, page 1 in particular).
Borges teaches that BCMA expression is highly elevated in the malignant plasma cell disorders i.e. MM, plasmacytoma and plasma cell leukemia. Expression in normal tissue is low and restricted to lymphoid tissues and colon (page 4, para. 2). 
Borges teaches that a BCMA-specific antibody prevents NF-κB activation of malignant B-cells and confer ADCC to multiple MM cell lines (page 3, para. 2). 

Borges teaches bispecific antibodies comprising the first binding domain to BCMA; and the second binding domain to CD3 (page 9, para. 2, claim 1).
Borges teaches that CD3 complex comprises a γ and a δ chain as well as two ε chains (page 4, para. 5).
Borges teaches that clustering of CD3 on T cells, e.g. by immobilized anti-CD3-antibodies, leads to T cell activation similar to the engagement of the T cell receptor (page 4, para. 5).
Borges teaches various methods and formats to make the anti-BCMA/CD3 bispecific antibodies (pages 9-18, claims 3-14).
Borges teaches that the anti-BCMA/CD3 bispecific antibodies can be used to prevent, treat or alleviate various disease associated with BCMA expression, i.e. plasmacytoma, plasma cell leukemia, multiple myeloma, macroglobulinemia, amyloidosis, CLL (chronic lymphocytic leukemia), non-Hodgkins lymphoma (NHL), Systemic Lupus Erythematosus (SLE), multiple sclerosis (MS) and rheumatoid arthritis (RA) (page 36, claim 17).
Borges teaches that additional therapeutic agent, i.e. a proteasome inhibitor, may be administered simultaneously with, optionally as a component of the same pharmaceutical preparation, or before or after administration of the bispecific antibodies (pages 36-37).
Borges teaches as set forth above, However, Borges does not teach the anti-BCMA antibody comprise a heavy chain variable region and a light chain variable region 
Algate teaches humanized BCMA antibody J6M0 ([0014]).
Algate teaches that J6M0 antibody comprises a heavy chain variable region and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 23 and 31, respectively (page 33, Table C). SEQ ID NO: 23 and 31 are identical to SEQ ID NO:1118 and 1119, respectively. Alignments shown below:
SEQ ID NO: 1118 of instant application vs. SEQ ID NO: 23 of Algate:

    PNG
    media_image5.png
    259
    573
    media_image5.png
    Greyscale

SEQ ID NO: 1119 of instant application vs. SEQ ID NO: 31 of Algate:

    PNG
    media_image6.png
    197
    568
    media_image6.png
    Greyscale

Algate teaches that J6M0 neutralizes binding of BAFF or APRIL to BCMA ([0016] and Fig. 7, Example 4), and inhibits BAFF or APRIL induced phosphorylation of NFKappaB ([0018] and Fig. 7, Example 4).

Algate teaches that J6M0 inhibits MM tumor cell growth in xenograft model (Fig. 19, Example 6).
Algate teaches that J6M0 can be used to treated various diseases, i.e., MM, leukaemia, CLL etc…([0129-0143], claim 13).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Borges and Algate to use an anti-BCMA/CD3 bispecific antibody to treat MM, taught by Borges, and further to use J6M0 as the anti-BCMA antibody arm because J6M0 has been well tested and has good binding activity and anti-tumor (MM) activity, as taught by Algate, thus, would be a good candidate for therapeutic purpose. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed bispecific antibody.
Borges and Algate teach as set forth above. However, they do not teach a gamma secretase inhibitor (GSI) in combination with the bispecific antibody.
Berenson teaches that the presence of BCMA in the serum contributes to the pathologies of various B cell malignancies, thus, there is a need in the art for a means to reduce levels of serum BCMA (page 2, para. 3).
Berenson teaches that gamma secretase is involved in the cleavage of membrane bound BCMA and shedding of the BCMA’s extracellular domain into the serum (page 9, para. 1).

Berenson teaches that using of gamma secretase inhibitors may improves the efficacy of a therapeutic agent that binds to BCMA and/or binds to cells that express BCMA. Therapeutic agents that bind to BCMA include therapeutic anti-BCMA antibodies, anti-BCMA antibody-drug conjugates (page 10, para. 2, claim 3).
Berenson teaches that the GSI is administered with proteasome inhibitors (page 31, para. 3).
Berenson teaches that the GSI and methods can be used to treat various diseases, i.e. MM, plasmacytoma, WM, CLL, Hodgkins' lymphoma, follicular lymphomas, small non-cleaved cell lymphomas, endemic Burkitt's lymphoma, sporadic Burkitt's lymphoma, marginal zone lymphoma, extranodal mucosaassociated lymphoid tissue lymphoma, nodal monocytoid B cell lymphoma, etc… (claims 5-13, page 41).
	It would have been prima facie at the time the invention was filed to combine the treatment of a BCMA-associated disease, such as MM, with an anti-BCMA/CD3 bispecific antibody taught by Borges, with BMS-708163 (a GSI) taught by Berenson. Berenson teaches that using a GSI can improve efficacy of a BCMA-targeted therapy for MM. One of skill in the art would have been motivated to find the optimal treatment for cancers like MM, by combining the antibody treatment with additional GSI.  Given that that claimed compounds, e.g. BMS-708163 and anti-BCMA/CD3 bispecific antibodies were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 

	Regarding claim 4, Berenson teaches gamma secretase inhibitors that can decrease, prevent or block BCMA cleavage and its shedding (page 9, para.1).
	Regarding claim 27, Berenson teaches the bispecific antibody is a trifunctional molecule by targeting plasma cells through binding to BCMA, mediating cytotoxic T cell activity through CD3 binding and providing a fully functional Fc constant domain mediating antibody-dependent cellular cytotoxicity through recruitment of effector cells like NK cells (page 10, para. 2).
	Regarding claim 37, Berenson teaches multiple methods to make anti-BCMA/CD3 bispecific antibodies (page 10-20), e.g. bispecific scFV fragment coupled to an Fc domain (FcR binding domain) (page 10, para. 2).
	Regarding claim 70, the BCMA-targeting agent and the GSI can be only administered simultaneously or sequentially.
Regarding claim 73, Berenson teaches that the GSI is administered with steroids, i.e. dexamethasone (page 32, para. 2).
Regarding claim 83, as set forth above, Algate teaches that J6M0 antibody comprises a heavy chain variable region and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 23 and 31, respectively (page 33, Table C). SEQ ID NO: 23 and 31 are identical to SEQ ID NO:1118 and 1119, respectively.


Response to Arguments
For the rejection of claims 2-4, 6, 26, 27, 35, 37, 66, 67, 70, 73, 75, and 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges, Berenson and Algate, Applicant argues: 

    PNG
    media_image7.png
    573
    653
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    602
    650
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    353
    650
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    348
    647
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    78
    631
    media_image11.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth above, Borges explicitly teaches that the anti-BCMA/CD3 bispecific antibodies can be used to prevent, treat or alleviate various disease associated with BCMA expression, i.e. plasmacytoma, plasma cell leukemia, multiple myeloma, macroglobulinemia. Borges teaches that additional therapeutic agent can be used in combination with the bispecific antibody. Algate teaches humanized BCMA antibody J6M0 which comprises a heavy chain variable region and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 1118 and 1119 of the instant 
Applicant further argues that unexpected results would overcome any prima facie obviousness. However, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)”. MPEP 716.02
In this case, the claims are very broad, encompass many compounds, unlimited doses of each compound, various diseases such as cancers/tumors. Only a few bispecific antibodies (ER26, BU76, BQ76, EE11) and small molecule GSIs combinations have been tested in a few tumors cells (NCI-H929, MMIS, RPM-8226, U266B1, KMS11), in vitro,  in this application. Accordingly, the data is not commensurate in scope with the claimed invention and does not demonstrate the non-obviousness of the claimed invention.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.



36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges (Borges et al., WO 2012/066058 A1, Publication Date: 05-24-2012), Berenson (Berenson et al., WO 2017/019496 A1, Publication Date: 02-02-2017) and Algate (Algate et al., US 2013/0280280 A1, Appl. No.: 13/795,314, Publication Date: 10-24-2013), as applied to claims 2, 3, 4, 6, 26, 27, 35, 37, 66, 67, 70, 73 and 75, and further in view of Cheney (Cheney, WO 2014/140904 A2, Publication Date: 09-18-2014) and Dimasi (Dimasi et al., Mol. Pharmaceutics 2015, 12, 3490-3501, Publication Date: 07-15-2015).
Borges, Berenson and Algate teach as set forth above. Claim 36 recites that the multispecific antibody has a third antigen binding domain to MICA, which is not taught by references. 
Cheney teaches that lowering the levels of circulating soluble MICA, which can have potential beneficial effects by limiting the immunosuppressive effects on immunosurveillance, thereby enhancing the immune response against disease cells ([0007]).
	Cheney teaches MICA antibodies that are capable of binding specifically to MICA (claims 1-16).
	Cheney teaches that MICA antibodies can be used to treat various diseases, including MM (claim 36).
Dimasi teaches that one key to successful cancer treatment is the use of combinatorial therapeutic agents. This type of combination therapy has been proven to prolong survival, control disease progression, and improve quality of life without 
Dimasi teaches that clinical application of combinatorial antibody therapy is hindered by multiple factors, including production and subsequently high regulatory costs of each individual antibody. An alternative approach to overcome these problems is to combine the binding domains of two or more antibodies with different specificities by means of antibody engineering, thus creating polyspecific antibodies. 
Dimasi teaches an antibody technology platform to produce polyspecific antibodies (whole document).
Combined Borges, Berenson and Algate teach method of claim 2. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Borges, Berenson and Algate with Cheney and Dimasi to add anti-MICA antibody in the combination to treat MM, because doing so would improve overall cancer-fighting abilities by stimulating the entire immune system to destroy cancer cells, as recognized by Cheney ([0005]); and to further make an anti-BCMA/CD3/MICA trispecific antibody, because using polyspecific antibody platform can streamline production and significantly reduce regulatory costs, as recognized by Dimasi.

Response to Arguments
For the rejection of claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges, Berenson, Algate, Cheney and Dimasi, Applicant argues: 

    PNG
    media_image12.png
    186
    647
    media_image12.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Borges, Bereson and Algate teach and suggest the method of claim 2, i.e. treating MM with a combination of GSI and BCMA x CD3 bispecific antibody. Cheney teaches lowering the levels of circulating soluble MICA, which can have potential beneficial effects by limiting the immunosuppressive effects on immunosurveillance. Cheney also teaches that MICA antibodies can be used to treat various diseases, including MM. Dimasi teaches the method of making multispecific antibodies and the advantages of polyspecific antibodies. Therefore, as set forth above, an ordinary skilled would have been motivated to make an anti-BCMA/CD3/MICA trispecific antibody, because using polyspecific antibody platform can streamline production and significantly reduce regulatory costs, as recognized by Dimasi.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

NEW REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 42 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges (Borges et al., WO 2012/066058 A1, Publication Date: 05-24-2012), Berenson (Berenson et al., WO 2017/019496 A1, Publication Date: 02-02-2017) and Algate (Algate et al., US 2013/0280280 A1, Appl. No.: 13/795,314, Publication Date: 10-24-2013), as applied to claims 2, 3, 4, 6, 26, 27, 35, 37, 66, 67, 70, 73 and 75, and further in view of Moore (Moore et al., US 2014/0322217 A1, Appl. No.: 14/155,248,  Publication Date: 10-30-2014).
It is noted, based on the specification: for example, under Kabat, the CDR amino acid residues in the heavy chain variable domain (VH) are numbered 31-35 (HCDRl), 50-65 (HCDR2), and 95-102 (HCDR3); and the CDR amino acid residues in the light chain variable domain (VL) are numbered 24-34 (LCDRl), 50-56 (LCDR2), and 89-97 (LCDR3). Under Chothia the CDR amino acids in the VH are numbered 26-32 (HCDRl), 52-56 (HCDR2), and 95-102 (HCDR3); and the amino acid residues in VL are numbered 26-32 (LCDRl), 50-52 (LCDR2), and 91-96 (LCDR3). By combining the CDR definitions of both Kabat and Chothia, the CDRs consist of amino acid residues 26-35 (HCDRl), 50-65 (HCDR2), and 95-102 (HCDR3) in human VH and amino acid residues 24-34 (LCDRl), 50-56 (LCDR2), and 89-97 (LCDR3) in human VL, See [0393]. Generally, unless specifically indicated, the anti-BCMA antibodies can include any combination of one or more Kabat CDRs, Chothia CDRs, combination of Kabat and Chothia CDRs, and/or IMGT CDRs, See [0395]. 
Based on the Chothia definition, HCDR1-HCDR2-HCDR3 and LCDR1-LCDR2-LCDR3 of scFv CD3 antibody are identified as: GFTFNTY-RSKYNNYA-HGNFGNSYVSWFAY and STGAVTTSNY-GTN-WYSNLW, respectively.

Borges, Berenson and Algate teach as set forth above. Claims 42 and 84 recites specific sequences of anti-CD3 antibody, which is not taught by references. 
Moore teaches a scFv CD3 antibody (SEQ ID NO:2, XENP11874), which is 92.8% identical to SEQ ID NO: 1122 of the instant claims and have a heavy chain variable region comprising a heavy chain CDRs 1-3 and a light chain CDRs 1-3 identical to SEQ ID NO: 1122 (in Table 26). The alignment is shown below and the CDR regions are boxed:

    PNG
    media_image13.png
    617
    568
    media_image13.png
    Greyscale

	Moore teaches multispecific antibodies that simultaneously co-engage antigens and methods of using the antibodies for therapeutic purpose ([0003])
Moore teaches using anti-CD3 scFv (XENP11874) to make bispecific antibodies (Figs. 1 and 9).
Moore teaches that the bispecific antibody with XENP11874 anti-CD3 arm has bioactivity and potently recruit T cells for B cell depletion (Fig. 10, [0302]).

It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Borges, Berenson and Algate to use an anti-BCMA/CD3 bispecific antibody to treat MM, taught by Borges, and further to use the specific anti-CD3 scFv (XENP11874) as the anti-CD3 antibody arm because XENP11874 has been well tested and has potent therapeutic activity, as taught by Moore, thus, would be a good candidate for bispecific antibody targeting CD3. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed bispecific antibody.

Response to Arguments
For the rejection of claims 42 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges, Berenson, Algate, and Moore, Applicant argues: 

    PNG
    media_image14.png
    74
    640
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    101
    632
    media_image15.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, Borges, Bereson and Algate teach method of claim 2, i.e. treating MM with a combination of GSI and BCMA x CD3 bispecific antibody. Moore teaches the specific anti-CD3 scFV (XENP11874) which has the same HCDRs 1-3 and LCDRs 1-3 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Conclusion
No claims are allowed.
All other rejections set forth in previous Office Action of August 27, 2021 are hereby withdrawn in view of the claim amendments and Applicant’s arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                              
/PETER J REDDIG/Primary Examiner, Art Unit 1642